Citation Nr: 1521081	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-21 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for right leg shin splints.

4.  Entitlement to service connection for bilateral knee disorders.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a cervical spine disorder.

7.  Whether a notice of disagreement (NOD) received on June 5, 2014 was untimely.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from November 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for bilateral hearing loss, lumbar spine, bilateral knee, right shin splints, and right ankle disorders.  The Veteran timely appealed those issues.

Increased evaluation claims for the Veteran's service-connected psychiatric, right shoulder, left shin splints, bilateral hip, and left ankle disabilities have been raised by the record in a July 3, 2014 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues above, with the exception of the bilateral hearing loss claim, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

The Veteran's audiometric data throughout the appeal period does not show impaired hearing in either ear.  


CONCLUSION OF LAW

The criteria establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2009 that provided information as to what evidence was required to substantiate the claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Turning to the evidence of record, the Veteran asserts that she should be service connected for bilateral hearing loss; specifically, she stated that her time as a rifle range instructor caused her bilateral hearing loss.  

She filed her claim for service connection in October 2009.   The Veteran's VA and private treatment records in the claims file do not demonstrate any complaints of or treatment for of bilateral hearing loss.  

In her service treatment records there are several audiograms.  On enlistment examination in December 1996, the following audiometric data was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
5
5
5
0
LEFT
0
5
10
5
10






In November 1997, the following audiometric data was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
5
10
5
-10
LEFT
5
5
10
5
10






In October 1999, the following audiometric data was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
10
5
10
10
LEFT
10
5
15
10
20






In December 1999, the following audiometric data was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
0
10
5
35
LEFT
5
10
15
10
10






Based on this finding, the military doctors noted that there was "asymmetrical hearing loss" and a "positive STS" finding.

In August 2000, the following audiometric data was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
10
10
0
15
LEFT
5
10
5
15
10






Finally, in her December 2000 separation examination, the following audiometric data was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
5
5
0
5
LEFT
10
0
10
0
20






In her separation report of medical history, the Veteran additionally complained of hearing loss at that time.  

In February 2013, the Veteran underwent a VA audiological examination.  During the examination, the Veteran reported noticing the onset of hearing loss, more so in the left ear, during military service in 2000.  She further reported that she worked as an Intelligence Analyst and Marksmanship Instructor during military service, where she was exposed to pistol and rifle fire.  The following audiometric data was obtained during that VA examination:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Speech Discrimination
RIGHT
25
25
15
15
20
19
100%
LEFT
20
20
25
20
20
21
96%

Based on the foregoing evidence, the Board finds that service connection for bilateral hearing loss must be denied at this time.  While the Board acknowledges that in December 1999 the Veteran is shown to have 35 decibels of loss at 4000 Hz and was noted as having "asymmetrical hearing loss" with a "positive STS" finding at that time, the Veteran's hearing acuity does not demonstrate 40 decibels of loss in any of the 4 noted thresholds, nor is there 26 decibels of loss in three of those four thresholds in either ear throughout the appeal period.  Moreover, the Veteran's speech discrimination scores obtained do not reflect 94 percent or less ability in either ear throughout the appeal period.  

In short, there is no evidence of record to show that the Veteran has a hearing loss disability under VA regulations.  Accordingly, the Board must deny service connection for hearing loss because there is no evidence of a current hearing loss disability throughout the appeal period.  See 38 C.F.R. §§ 3.102, 3.303, 3.385; Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").  

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Initially, with respect to the untimely NOD and cervical spine issues, the Board notes that the untimely NOD issue stems from an April 2013 rating decision which awarded service connection for tinnitus, left ankle, left shin splints, bilateral hip, right shoulder, and psychiatric disabilities; a notice letter with respect to that decision was sent to the Veteran in June 2013.  The Veteran's representative submitted a June 2014 correspondence purporting to be an NOD with the assigned disability ratings for those disabilities; the AOJ denied accepting that document as a timely NOD in June 2014.  The Veteran submitted a timely Notice of Disagreement, VA Form 21-0958, with the June 2014 untimely NOD decision.

Likewise, service connection for a cervical spine disorder was denied in a December 2013 rating decision; a notification letter regarding that decision was sent on December 12, 2013.  The Veteran submitted and VA received a notice of disagreement with that decision on December 9, 2014.  That notice of disagreement is timely.  

As timely notices of disagreement with untimely NOD and cervical spine issues have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the untimely NOD and cervical spine issues are remanded at this time.

Turning to the lumbar spine claim, the Board notes that the Veteran has never been afforded a VA examination for that claimed disorder.  Private treatment records indicate that the Veteran has back pain; and she has asserted that her lumbar spine disorder began during military service as a result of her physical activities therein; the Board additionally notes that she has been service connected for left ankle, left shin, and bilateral hip disabilities which may affect her lumbar spine disorder.  Therefore, the low threshold for obtaining a VA examination of the claimed lumbar spine disorder has been met in this case and a remand to afford her that examination is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regards to the bilateral knee, right shin splints, and right ankle disorder, the Board notes that the Veteran underwent January 2013 and November 2014 VA examinations of those regions.  The Board notes that both examiners only diagnosed left ankle and left shin splint disabilities, which have already been service connected.  However, the Board notes that neither of those examiners specifically addressed whether there were any current diagnoses of the claimed right shin splints, right ankle, or bilateral knees.  In other words, as the examiners did not mention the claimed right ankle, right shin splints, or bilateral knee disorders, the Board is unable to determine if the Veteran's right ankle, right shin splints, and bilateral knees were examined during those examinations and that no disabilities were found, or that those disabilities were not considered during those examinations.  

Therefore, those claims must be remanded in order for another VA examination to be afforded to the Veteran which specifically contemplates what, if any, conditions of those claimed joints are present and whether such are related to military service or service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should readjudicate the issues of service connection for a cervical spine disorder, and whether the June 5, 2014 document was a timely NOD.  The AOJ is directed to promulgate a statement of the case on those issues and to provide the appellant with the appropriate notice of appellate rights.  If the claims are not resolved to the appellant's satisfaction, she should be provided with a statement of the case and an appropriate opportunity to respond thereto.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2014 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that she may have had for her claimed right ankle, right shin splints, bilateral knee, and lumbar spine disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.


4.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician/specialist in order to determine whether her claimed bilateral knee, right ankle, right shin (including shin splints), and lumbar spine disorders are related to service or her service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner must state any and all right ankle, right shin (including shin splints), bilateral knee, and lumbar spine disorders found, to include any arthritic conditions thereof.

If the examiner finds that that no diagnosis of any condition with respect to those claimed regions can be made, such should be specifically stated in the examination report and the reasoning for such finding explained.

For any right ankle, right shin, bilateral knee, and/or lumbar spine disorders found, the examiner should then opine whether those disorders found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service, to include as related to physical activity during military service such as running.  

The examiner should also specifically address Dr. A.A.'s letter which indicates that the Veteran's musculoskeletal injuries are most likely related to her overuse of those physical activity in service while being placed on an inadequate/inappropriate diet.

Next, the examiner should then opine whether the Veteran's disorders found on examination are (1) caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by her claimed left ankle, left shin splints, and bilateral hip disorders, to include any overcompensation due to those disabilities, and/or any symptomatology associated with those disabilities such as abnormal gait or weightbearing.  

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The examiner should specifically address the Veteran's contentions and her and her parents' lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for right ankle, right shin splints, bilateral knee, and lumbar spine disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


